      Case 2:20-cv-01043-JAM-KJN Document 24 Filed 03/25/21 Page 1 of 2


 1 JOEL C. SPANN (State Bar No. 277615)
   SEVERSON & WERSON
 2 A Professional Corporation
   One Embarcadero Center, Suite 2600
 3 San Francisco, California 94111
   Telephone: (415) 398-3344
 4 Facsimile: (415) 956-0439

 5 ROBERT J. GANDY (State Bar No. 225405)
   SEVERSON & WERSON
 6 A Professional Corporation
   The Atrium
 7 19100 Von Karman Avenue, Suite 700
   Irvine, California 92612
 8 Telephone: (949) 442-7110
   Facsimile: (949) 442-7118
 9
   Attorneys for Defendant,
10 BANK OF AMERICA, N.A.

11                                    UNITED STATES DISTRICT COURT

12                    EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

13

14 PERRY J. FERRUCCI and BETSY P.                   Case No. 2:20-cv-01043-JAM-KJN
   FERRUCCI,
15                                                  ORDER GRANTING AMENDED
               Plaintiffs,                          STIPULATION TO CONTINUE
16                                                  DISCOVERY DEADLINES,
         vs.                                        DISPOSITIVE MOTION DEADLINES,
17                                                  THE PRETRIAL CONFERENCE, AND
   BANK OF AMERICA, N.A.; EQUIFAX                   TRIAL
18 INFORMATION SERVICES, LLC;
   EXPERIAN INFORMATION SOLUTIONS,                  Filed concurrently with Stipulation to Continue
19 INC.,

20                      Defendants.

21

22

23

24

25

26

27

28
     70000.3654/15715883.1
      ORDER GRANTING AMENDED STIPULATION TO CONTINUE DISCOVERY DEADLINES, DISPOSITIVE
                   MOTION DEADLINES, THE PRETRIAL CONFERENCE, AND TRIAL
      Case 2:20-cv-01043-JAM-KJN Document 24 Filed 03/25/21 Page 2 of 2


 1            Pursuant to the parties’ stipulation, the Court amends the October 9, 2020 Status (Pre-Trial

 2 Scheduling) Order (Dkt. 16) as follows:

 3            1.        The parties shall make expert witness disclosures under Fed. R. Civ. P. 26(a)(2) by

 4 June 4, 2021;

 5            2.        Supplemental disclosure and disclosure of any rebuttal experts under Fed. R. Civ.

 6 P. 26(a)(2)(c) shall be made by June 25, 2021;

 7            3.        The deadline for completion of all discovery, as defined within the October 9, 2020

 8 Status (Pre-Trial Scheduling) Order, shall be July 23, 2021;

 9            4.        The Joint Mid-Litigation Statements, as defined within the October 9, 2020 Status

10 (Pre-Trial Scheduling) Order, shall be filed no later than fourteen (14) days prior to the close of

11 discovery;

12            5.        All dispositive motions shall be filed by August 27, 2021. Hearing on such motions

13 shall be on October 19, 2021 at 1:30 p.m.;

14            6.        The final pre-trial conference shall be November 19, 2021 at 11:00 a.m. The

15 deadline to file the joint pre-trial statement shall be November 12, 2021;

16            7.        Jury trial in this matter shall be set for February 14, 2022 at 9:00 a.m.

17            IT IS SO ORDERED

18

19 DATED: March 24, 2021                                   /s/ John A. Mendez
                                                           THE HONORABLE JOHN A. MENDEZ
20
                                                           UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28
     70000.3654/15715883.1                                 1
      ORDER GRANTING AMENDED STIPULATION TO CONTINUE DISCOVERY DEADLINES, DISPOSITIVE
                   MOTION DEADLINES, THE PRETRIAL CONFERENCE, AND TRIAL
